OFFICE OF THE AITORNEY                 GENERAL OF TEXAS
                                 AIJ6llN




Honorable 8. la.   Whlteaoro
county Auutor
Grayeon Caunfy
Sheman, Texas




            uie reasl~s4    ysur 1
is self-explanatory        an4   nab




                            o alme of eaacch
                                           pnonth of hla
                             eaoh ottioernamed hereia W&J
                    to& on 4 fee basis @hall aae!cea% pert
                    rt now requirarl by law, a0 its;Pim4
     and    anKIm   stat&nt     bf 4U  the h~tiual =a   nsoers-
     sary    ex    nt384 inourr~6  by him in the ooa+mt     of
     his    ott 13"
                 ,os, 6UQh 68 .rtaQioxiary  atasl
      burglary, th&,   robbery lnruranoe proteottng
      public runAs, traveliai: srper?oes end ot&ar necee-
      sary axpeness. . . .*
             “(b)   Xaoh 0rri0or nsaed in lzlle Ad, *ere
      ha tlPCfdYG% a salary Cl3 ca2apeaseti?n r0r his sea.+
      ViOO8, shall be empowor44 an4 pmnitta4 to plroh4ae
      md have aharged ta his county 4l.l reaaonablle ox-
      penes6 neoeatmry In the popr           dn4 leg1 ooniruot
      of his offioo,     prGEium8 on oftioi~l~D*       bonds, pre-
      aiuu on fir*?, burglary, theft, robbery insurance
      proteatlng publlo SW&S ana faoludlng this ooat OS
      curety bonde tor hi6 Dsputleto, ouch axpnse~ to be
      p444od    on, pre-4ctarnlneb 8116allowed In kind an4
      aaounte, 88 nearly a@ ;oaaibl,e, by the Ooamlsa.ionero*
      Court onae eaoh month for the ensuing nmnth, upon
      the applioetion by craoh offioer,          stating tlm klmt,
      probable umuut of szpsnditure and the nooeasity
      for the bX29WeB      Or hi8 oriios     f&r    duoh SIUJ~
      month, wliioh apglioatloa shall, before preneata-
      tion to ~14 oourt, float bo ~riiortW by me
      aounty Auditor, if sny, othemiss            th.a oounty
      Tre4mr4r, saly aa to uh4tlmr PU4s are alr4ilable
      for paygmt of euoh axpena$+s. . ~. +*
             Beotlon (a)@ the above qiotsb Artlole ia applloabl~
to oWlaer0     on a fee basiu.   Bectfoa @‘) 1s appliee~ls to those
offio#r$    on a afilar~ batilsr
             $SOt:Oll 1 Ot &FtiGl8 sgli?O, V8ZI101kr1
                                                    &UiOt4tOd oitil
statutee,    reails, in put, 40 rOuOW8~
            “Ro Atatclet offio%r ehalL ba palA by tha
      Stat0 OS T4X4# alJt f4sSS OX OOE!Al46iGlUfQr4llg
      asrvicre perrome     by hint nor shall the State
      or any oounty pay to any county ofiioer     S.3 any
      OOUIltyWXt8:ti~      4 DODUl4tiOpOf tWSllty  th@W-
      cm4 (ZG,OOQ) lnhctbltants or ziore acaordide; to
      the last preceding Peder41 CaaaurJany Pee or
      eammi8rlun for any esrvloo by h5.a pesrtoasd ass
      auah ofriaert    . . .*

             under   ths   pr~~~isioae     of Artiole 3W3e,-*otioa   lc
mpra,      the Criuhal     hetriot       Attoraop td! Wa9t3oa 3xmty ie
                                                                        540




a aalarled   offiaer,      and It neeeeearily ZolNw# that Baotion b
or Alalole   3699,      8upr0, is a9plfonWe   to your pueation.
            8wtiona  (a) and b) ol Artlolo 3899~. srupra, beoaae er-
teatike oti $~usry 1, 1946 ~5 were a part or s. B. IIo. s,
44th tog., lst end @x7 Cfil.fhl    Seealons Ch. 465, pa&-e1768.
It fa to be nOted that fhOtlOn (@of 66id ASiCle        ape0ffi6aUy
provides that fee effiosro ~lagrbe rairabursed for tx'wel
oxpmwea. It Is signifiocmt that Bection (b) OS 6aLd &rtio      9 e,
altbt;tqqh enacted at tho mm4 the 66 8ectPon a, doe6 not
ptitttle that malaxied orriosro ehall be relmburaeb-for tra-
vel?nt3 ex$eneee. BeatIon        or Article 5899, uupra proriCe
that said otfiiaer aohall be wipowere4 6nd permid           to pur-
abase and have qhnr6ed to the oounty all reammable expensea
neoeasary in the psoper ci~d legal omluot or hie office,         . ."
We are unable, un&rr any va2ld rule .or aonatruotion,        to say
that the above quoted language groviiIe6 for the allowanoe
of traveling oxpenaos of any oountg ox dletriot       offlser
eubjeot to th+ px@inions      of raid Seothm   Of the Artioh.
          Ue be&love that our oeitloa Fs.sugpdd            bg H.. B.
               LhLeg., 1,at. 6nBm
        il.whi&~.beoe~.e eYSeot~v0 July.7, 1937. 2
Ebnornble B. K. Whiteaara, Page 4


          Xr the Criminal 3jstrlot     Attorney of my aounty
witbin the above population bmG$et was already entitled to
traveling exgecasee unCer $eation(b)oi    &tlcle  3899, thera
would have been no nG8d Or tile    LeSidQtUN     emoting    8ection(o)
of said .hxtlale to speoifically    provide for said expenaea.
That the Le&,slature wan aware of this, is bcrne out by
the language In the emr       op clause 0r R. B. Ho. 57, eupra,
(Artiale 5899, t3eetfon or whiah Is ae foliowar
             “f?M. 3.     The faot thet there is not now
        any  pmvieion   for  Criiinal District Attorneys
        perf’ornting the dutioa or Dlatriot   Attorneys la
        ec& oountiae euthorieiop; thm to ixieur sxwnees
        in ?nveetigating crime and aocuzulnting evidence
        ir e&&ml CESBSend that there are many oaeea
        whore it ir aeoerrsnry for ouah Criminal Jiotrict
        Attorneys to exgerid moneys In order to ~pro rly
        inveatlgate orine and aooumxlate solcenoe r II orir
        Laal onaet3 oreate aa smexgeauy aa4 aa l.mparetlve
        pub110 aemseity that the Conetittitioaal Rule
        retglrizq bills to be read 03 three eeveral daye
        be, and the .mae is hereby auspmded, ci~c thla
        Act ahall take efreot and be l.a tom6 rro2a Ma
        after the date of ita paoaa~e, md it is so
        ennutet¶.a
           We am nnable to find any authorkty Sorthe allow-
ance of traveling expQnse& to the Srimlnal Dietriot Attorney
of Grayeon Oounty imr %nM.ns@ n trip to Oklahoma City, Qkla.
in investigattn& a crmal     oatm t;o be tried ln the Di6trlat
Court of Grayson County, Texas. The reply to youx question
is a ne*tive   ammar.
                                        Yourrr very truly




  X?F VDulAY23, 1940
     ~.u                           "




Ls:GO
                                                                   COMMI’ITEC